Citation Nr: 0412013	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bi-polar disorder.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

The Board denied a claim of entitlement to service connection 
for an acquired psychiatric disorder in July 1995.  The Board 
found that the veteran did not have an acquired psychiatric 
disorder, but had a personality disorder which is not a 
disability under the law and regulations providing 
compensation benefits.  The veteran is now claiming service 
connection for a bi-polar disorder, presenting evidence of a 
recent diagnosis.  Our review of the file does not disclose a 
previous claim for service connection for a bi-polar 
disorder, nor previous evidence of a bi-polar disorder.  
Thus, the claim for service connection for a bi-polar 
disorder is a new claim.  We note that bi-polar disorder is a 
psychiatric disability for which compensation can be paid.  
See 38 C.F.R. § 4.130, Code 9432 (2003).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  A bi-polar disorder was not manifested during service.  

3.  There is no competent evidence of a continuity of 
symptomatology to link the recent diagnosis of bi-polar 
disorder to service.  

4.  The recent diagnosis of a bi-polar disorder linked the 
disorder to recent use of medication for non-service-
connected conditions.  

5.  The veteran's bi-polar disorder is not the result of 
disease or injury which occurred during his active military 
service.  


CONCLUSION OF LAW

A bi-polar disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the VCAA notice being sent in May 2002, before the 
initial unfavorable rating decision in August 2002.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter discloses that it has 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide any evidence in 
his possession pertaining to the claim; that he should give 
VA everything he had pertaining to the claim.  The letter 
requested, "Any and all" of various types of evidence, 
including medical records.  It asked the veteran to, "send 
us any medical reports you have."  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, the appellant has not 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Background  The service medical records do not contain a 
diagnosis of bi-polar disorder.  In May 1975, there was an 
impression of antisocial personality with immature and 
explosive comportment as means of adaptation.  Later that 
month and on the June 1975 examination for separation from 
service, the diagnosis was explosive personality.  

Hospitalization in Lincoln General Hospital, in October and 
November 1982, led to diagnoses of alcohol problem, history 
of drug problem, and adult maladjustment problem with violent 
bursts of temper when drinking.  

The University of Nebraska reported seeing the veteran from 
December 1982 to January 1983.  The assessment was summarized 
that the veteran was an alcoholic who became violent when 
drunk.  

In March 1983, a private clinical psychologist, James K. 
Cole, Ph.D., concluded that the veteran was having a serious 
alcohol problem and that the risk of violent behavior 
continued.  

In a report dated in February 1984, from the Community Mental 
Health Center of Lancaster County, there was a diagnosis of 
alcohol dependence in remission and anti-social personality 
disorder.  In October 1984, it was reported that the veteran 
was making progress in his treatment.  

The report of the May 1990 VA psychiatric examination 
concluded that the veteran suffered from a multiple 
personality disorder.  The doctor believed that previous 
diagnoses of explosive personality disorder, or explosive 
aggressive sociopathic or antisocial disorder were incorrect.  
The doctor believed that the disorder began at age 3 to 5 
years old and exhibited symptoms during service.  It was felt 
that the veteran continued to suffer with this disorder, that 
it had never been previously diagnosed or treated.  It should 
be noted that the doctor was of the opinion that the pre-
existing disorder was exhibited during service.  He did not 
opine that the disability increased in severity during 
service.  38 C.F.R. § 3.306 (2003).  See Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002).  

The veteran was evaluated for a possible multiple personality 
disorder, by another VA psychiatrist in July 1990.  The 
veteran did not describe entirely different separate 
personalities.  Rather, according to the doctor, he described 
alterations with different aspects of his own personality.  
Two of three psychiatrists shared the opinion that the 
veteran had a dissociative disorder, but not a clear cut 
multiple personality disorder.  

The VA psychologic testing, in July 1990, did not provide 
strong evidence to contradict a diagnosis of explosive 
disorder in someone with a narcissistic personality 
organization.  Self-esteem issues seemed to be at the root of 
his aggressive outbursts.  

In a clinical note from Kaiser-Permanente, dated in July 
1991, the veteran complained that his neurosis was becoming a 
psychosis.  Examination led to a diagnosis of psychotic 
disorder, not otherwise specified, and impulse control 
disorder.  

The report of the September 1994 VA psychiatric examination 
is 5 pages in length and contains much supporting 
information, including analysis of the records and the 
veteran's history, as well as current findings and diagnosis.  
The doctor summarized that the veteran was best understood as 
having a severe borderline personality disorder which was 
poorly organized and readily dipped into psychotic thinking 
and poor control over his emotions.  It was felt that this 
formulation encompassed the various diagnoses over the years 
of using dissociative defenses and having the appearance of 
multiple personality, as well as difficulty dealing with a 
rage, especially around alcohol.  

VA psychological testing, in November 1994, did not support a 
diagnosis of multiple personality disorder, or serious 
dissociative disorder but suggested a narcissistic 
personality organization in an individual with enough 
resources to compensate when not under stress.  Self-image 
and self-esteem issues seemed to be the source of much of his 
difficulties.  However, when internal conflict created enough 
stress, relatively minor external events could trigger rage 
responses.  

The November 1994 VA psychiatric examination reviewed the 
previous findings and concluded that there was no Axis I 
diagnosis for an acquired psychiatric disability.  The 
diagnosis on Axis II was a personality disorder with 
narcissistic, borderline, paranoid, avoidant and antisocial 
aspects, not otherwise specified.  

Records from Kaiser Permanente reflect hospitalization in 
March 2002.  The veteran was admitted with irritability and 
depression and was additionally found to be psychotic and 
paranoid.  He had had recent dental surgery and was started 
on Prednisone.  Since that time he noticed that he had become 
convinced that people were after him.  With medication, his 
paranoia and irritability resolved.  His mood improved and 
his suicidal thoughts resolved.  His history was reviewed and 
he was advised that he had a bi-polar disorder.  Medication 
was begun.  The diagnosis was psychosis due to Prednisone, 
bipolar mood disorder, and alcohol dependence, sober 4 years.  
The doctor commented that he wrote a letter for the veteran 
indicating that the cause of his aggressive threatening 
behavior was due to the Prednisone.  Clinical notes from 
March to November 2002 reflect continued treatment for the 
bi-polar disorder.   

Analysis  In this case, we have no competent medical opinion 
which says that the veteran did get a bi-polar disorder in 
service or that he did not get such a disorder in service.  
However, the rest of the record is sufficiently clear that 
such an opinion is not needed.  The veteran was seen many 
times after service and there was no diagnosis of a bi-polar 
disorder.  The record here contains a vast preponderance of 
evidence which establishes that there is no continuity of bi-
polar symptomatology by which to link a current disability to 
service.  

As for medical opinions, there is no competent evidence of 
connection to service.  The doctor who diagnosed bi-polar 
disorder did not link it to service.  In fact, no physician 
or other competent medical witness has linked the bi-polar 
disorder to service.  To the contrary, the doctor who 
diagnosed the bi-polar disorder linked it to the recent use 
of medication.  The doctor making the diagnosis is probably 
in the best position to identify the cause, so his opinion as 
to the cause is highly probative.  Moreover, the recent 
diagnosis is consistent with the 1994 VA formulation which 
noted the veteran becoming symptomatic when under the 
influence of external stressors.  We find that the medical 
opinion as to cause, from the private doctor who diagnosed 
and treated the veteran, produces a preponderance of evidence 
which establishes that medication recently caused the bi-
polar disorder and it is not linked to service.  

Inasmuch as the preponderance of evidence is against a 
connection of a current bi-polar diagnosis to disease or 
injury in service, service connection cannot be granted.  




ORDER

Service connection for a bi-polar disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



